NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-3119
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                           WAYNE ASHLEY KRAMER, III,
                                                Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                          for the Middle District of Pennsylvania
                     (D.C. Criminal Action No. 1-10-cr-00061-001)
                     District Judge: Honorable William W. Caldwell
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  January 2, 2018
            Before: SHWARTZ, KRAUSE, and RENDELL, Circuit Judges

                             (Opinion filed: January 3, 2018)
                                     ___________

                                        OPINION *
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Wayne Kramer, a federal prisoner proceeding pro se, appeals from the District

Court’s order dismissing his motion requesting a sentence reduction pursuant to 18

U.S.C. § 3582(c)(2). For the reasons that follow, we will affirm.

                                             I.

       In 2010, Kramer pleaded guilty to one count of the distribution of heroin, in

violation of 21 U.S.C. § 841(a)(1). Kramer entered his plea pursuant to Federal Rule of

Criminal Procedure 11(c)(1)(C), which allows a defendant and the Government to “agree

that a specific sentence or sentencing range is the appropriate disposition of the case.”

The parties agreed to a sentence of 144 months in prison, three years of supervised

release, and a special assessment of $100. The District Court accepted the plea

agreement and imposed the agreed-upon sentence.

       In June 2017, Kramer filed a motion under 18 U.S.C. § 3582(c)(2). He sought to

have his sentence reduced based on Amendment 782 to the U.S. Sentencing Guidelines,

which lowered by two the base offense assigned to particular drug quantities. The

District Court dismissed the motion, and Kramer appeals. 1

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a district court’s

denial of a motion for reduction of sentence under § 3582(c)(2) for abuse of discretion.

United States v. Mateo, 560 F.3d 152, 154 (3d Cir. 2009). If a district court concludes


1
 Kramer filed prior § 3582(c)(2) motions based on Amendment 782 in 2014 and 2015.
The District Court denied those motions, and Kramer did not appeal.
                                              2
that a defendant is not eligible for relief under § 3582(c)(2), our review is plenary.

United States v. Weatherspoon, 696 F.3d 416, 420 (3d Cir. 2012).

       A defendant who pleads guilty pursuant to a Rule 11(c)(1)(C) plea agreement is

eligible for a reduction under § 3582(c)(2) only if the sentence imposed pursuant to the

agreement is “based on” the applicable Guidelines range. Weatherspoon, 696 F.3d at 422

(internal quotation marks omitted). A plea agreement that provides for a specific term of

imprisonment is “‘based on’ a Guidelines range when the agreement ‘make[s] clear’ that

the foundation for the agreed-upon sentence was the Guidelines.” Id. at 423 (alteration in

original) (quoting Freeman v. United States, 564 U.S. 522, 539 (2011) (Sotomayor, J.,

concurring)). An agreement will make the connection clear only when there is a

“sufficient link” between the range agreed to and the advisory Guidelines range. Id.

       In Kramer’s case, the record reflects that the plea agreement does not specify the

applicable advisory Guidelines range or other information relevant to the calculation of

that range, such as the total offense level or Kramer’s criminal history category, and

Kramer’s assertions to the contrary in his informal brief are incorrect. 2 The plea

agreement therefore “does not ‘make clear’ that the foundation of [the] sentence was the

Guidelines, because the agreement does not in any way identify or rely on [the]

Guidelines range.” Weatherspoon, 696 F.3d at 424. Because the sentence imposed

pursuant to the plea agreement was not based on a Guidelines range, the District Court


2
 Kramer’s specific citations apparently refer to the Presentence Investigation Report
(PSR), not the plea agreement at issue.
                                              3
correctly determined that Kramer is ineligible for a sentence reduction under

§ 3582(c)(2). 3

                                            III.

       For the foregoing reasons, we will affirm the District Court’s order dismissing

Kramer’s motion for a reduction of sentence. 4




3
 Kramer has submitted a reply brief in this case. Although the brief was not timely, we
have considered it in reaching our decision. The Clerk is instructed to file the reply brief
as of the date it was received.
4
  In August 2017, Kramer also filed a related motion to amend his PSR. The District
Court dismissed that motion as moot, and that ruling does not appear to be the subject of
this appeal. To the extent that Kramer seeks to appeal the ruling, we also will affirm.
                                              4